                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                  )
                                            )           Magistrate No. 2:21-cr-00250
                    v.                      )
                                            )
 PETER SCHWARTZ                             )


                  PRELIMINARY EXAMINATION / DETENTION HEARING
                           Before Magistrate Lisa Pupo Lenihan


           PARTY                                                               COUNSEL

  United States of America                                                      Soo Song


        Peter Schwartz                          Defendant                    Jay Finkelstein


Date:     February 11, 2021, at 2:00 PM
Court Reporter:          Noreen Re


        Defendant agrees on the record to proceed with this hearing via video. Defense counsel
indicated his client will waive his right to an identity hearing and is not pursuing a detention
hearing at this time, but is requesting one in the charging district. The waiver will be executed.
FBI Special Agent Matt Solomon is sworn and testifies. (Government Exhibits 1-13 and 15 are
all admitted.) Argument is made as to probable cause. The Court finds there is sufficient
evidence to support probable cause and an appropriate order will be entered.
